 



Exhibit 10.1
Execution Copy
COMMON STOCK PURCHASE AGREEMENT
by and between
KINGSBRIDGE CAPITAL LIMITED
and
CELL GENESYS, INC.
dated as of February 5, 2007



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I          DEFINITIONS     2    
     Section 1.01.
  “Agreement”     2  
     Section 1.02.
  “Blackout Amount”     2  
     Section 1.03.
  “Blackout Shares”     2  
     Section 1.04.
  “Business Day”     2  
     Section 1.05.
  “Bylaws”     2  
     Section 1.06.
  “Certificate”     2  
     Section 1.07.
  “Closing”     2  
     Section 1.08.
  “Closing Date”     2  
     Section 1.09.
  “Closing Price”     2  
     Section 1.10.
  “Commission”     2  
     Section 1.11.
  “Commission Documents”     2  
     Section 1.12.
  “Commitment Period”     2  
     Section 1.13.
  “Common Stock”     2  
     Section 1.14.
  “Company”     2  
     Section 1.15.
  “Company Indemnified Party”     2  
     Section 1.16.
  “Company Indemnity Payment”     3  
     Section 1.17.
  “Condition Satisfaction Date”     3  
     Section 1.18.
  “Consolidated Subsidiary”     3  
     Section 1.19.
  “Convertible Security”     3  
     Section 1.20.
  “Conversion Price”     3  
     Section 1.21.
  “Damages”     3  
     Section 1.22.
  “Draw Down”     3  
     Section 1.23.
  “Draw Down Amount”     3  
     Section 1.24.
  “Draw Down Discount Price”     3  
     Section 1.25.
  “Draw Down Notice”     3  
     Section 1.26.
  “Draw Down Pricing Period”     3  
     Section 1.27.
  “DTC”     3  
     Section 1.28.
  “Effective Date”     3  
     Section 1.29.
  “Exchange Act”     3  
     Section 1.30.
  “Excluded Merger or Sale”     3  
     Section 1.31.
  “GAAP”     4  
     Section 1.32.
  “Indemnified Party”     4  
     Section 1.33.
  “Indemnifying Party”     4  
     Section 1.34.
  “Investor”     4  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page
     Section 1.35.
  “Investor Indemnified Party”     4  
     Section 1.36.
  “Investor Indemnity Payment”     4  
     Section 1.37.
  “Knowledge”     4  
     Section 1.38.
  “LIBOR”     4  
     Section 1.39.
  “Make Whole Amount”     4  
     Section 1.40.
  “Market Capitalization”     4  
     Section 1.41.
  “Material Adverse Effect”     4  
     Section 1.42.
  “Maximum Commitment Amount”     5  
     Section 1.43.
  “Maximum Draw Down Amount”     5  
     Section 1.44.
  “NASD”     5  
     Section 1.45.
  “Permitted Transaction”     5  
     Section 1.46.
  “Person”     5  
     Section 1.47.
  “Principal Market”     5  
     Section 1.48.
  “Prohibited Transaction”     5  
     Section 1.49.
  “Prospectus”     5  
     Section 1.50.
  “Registrable Securities”     5  
     Section 1.51.
  “Registration Rights Agreement”     6  
     Section 1.52.
  “Registration Statement”     6  
     Section 1.53.
  “Regulation D”     6  
     Section 1.54.
  “Section 4(2)”     6  
     Section 1.55.
  “Securities Act”     6  
     Section 1.56.
  “Settlement Date”     6  
     Section 1.57.
  “Shares”     6  
     Section 1.58.
  “Trading Day”     6  
     Section 1.59.
  “VWAP”     6  
     Section 1.60.
  “Warrant”     6  
     Section 1.61.
  “Warrant Shares”     6  
 
            ARTICLE II          PURCHASE AND SALE OF COMMON STOCK     6    
     Section 2.01.
  Purchase and Sale of Stock     6  
     Section 2.02.
  Closing     7  
     Section 2.03.
  Registration Statement and Prospectus     7  
     Section 2.04.
  Warrant     7  
     Section 2.05.
  Blackout Shares     7  
 
            ARTICLE III          DRAW DOWN TERMS     7  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page
     Section 3.01.
  Draw Down Notice     7  
     Section 3.02.
  Number of Shares     7  
     Section 3.03.
  Limitation on Draw Downs     8  
     Section 3.04.
  Trading Cushion     8  
     Section 3.05.
  Settlement     8  
     Section 3.06.
  Delivery of Shares; Payment of Draw Down Amount     8  
     Section 3.07.
  Failure to Deliver Shares     8  
 
            ARTICLE IV          REPRESENTATIONS AND WARRANTIES OF THE COMPANY  
  9    
     Section 4.01.
  Organization, Good Standing and Power     9  
     Section 4.02.
  Authorization; Enforcement     9  
     Section 4.03.
  Capitalization     10  
     Section 4.04.
  Issuance of Shares     10  
     Section 4.05.
  No Conflicts     10  
     Section 4.06.
  Commission Documents, Financial Statements     11  
     Section 4.07.
  No Material Adverse Change     12  
     Section 4.08.
  No Undisclosed Liabilities     12  
     Section 4.09.
  No Undisclosed Events or Circumstances     12  
     Section 4.10.
  Actions Pending     12  
     Section 4.11.
  Compliance with Law     12  
     Section 4.12.
  Certain Fees     13  
     Section 4.13.
  Disclosure     13  
     Section 4.14.
  Material Non-Public Information     13  
     Section 4.15.
  Exemption from Registration; Valid Issuances     13  
     Section 4.16.
  No General Solicitation or Advertising in Regard to this Transaction     13  
     Section 4.17.
  Acknowledgment Regarding Investor’s Purchase of Shares     14  
 
            ARTICLE V          REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
INVESTOR     14    
     Section 5.01.
  Organization and Standing of the Investor     14  
     Section 5.02.
  Authorization and Power     14  
     Section 5.03.
  No Conflicts     14  
     Section 5.04.
  Financial Capability     15  
     Section 5.05.
  Information     15  
     Section 5.06.
  Selling Restrictions     15  
     Section 5.07.
  Statutory Underwriter Status     15  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page
     Section 5.08.
  Not an Affiliate     15  
     Section 5.09.
  Manner of Sale     15  
     Section 5.10.
  Prospectus Delivery     16  
 
            ARTICLE VI          COVENANTS OF THE COMPANY     16    
     Section 6.01.
  Securities     16  
     Section 6.02.
  Reservation of Common Stock     16  
     Section 6.03.
  Registration and Listing     16  
     Section 6.04.
  Registration Statement     17  
     Section 6.05.
  Compliance with Laws     17  
     Section 6.06.
  Other Financing     17  
     Section 6.07.
  Prohibited Transactions     18  
     Section 6.08.
  Corporate Existence     18  
     Section 6.09.
  Non-Disclosure of Non-Public Information     19  
     Section 6.10.
  Notice of Certain Events Affecting Registration; Suspension of Right to
Request a Draw Down     19  
     Section 6.11.
  Amendments to the Registration Statement     19  
     Section 6.12.
  Prospectus Delivery     19  
 
            ARTICLE VII          CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO
ACCEPT A DRAW DOWN     20    
     Section 7.01.
  Accuracy of the Company’s Representations and Warranties     20  
     Section 7.02.
  Performance by the Company     20  
     Section 7.03.
  Compliance with Law     20  
     Section 7.04.
  Effective Registration Statement     20  
     Section 7.05.
  No Knowledge     20  
     Section 7.06.
  No Suspension     20  
     Section 7.07.
  No Injunction     21  
     Section 7.08.
  No Proceedings or Litigation     21  
     Section 7.09.
  Sufficient Shares Registered for Resale     21  
     Section 7.10.
  Warrant     21  
     Section 7.11.
  Opinion of Counsel     21  
     Section 7.12.
  Accuracy of Investor’s Representation and Warranties     21  
     Section 7.13.
  Payment of Fees     21  
 
            ARTICLE VIII          TERMINATION     21    
     Section 8.01.
  Term     21  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

             
     Section 8.02.
  Other Termination     21  
     Section 8.03.
  Effect of Termination     22  
 
            ARTICLE IX          INDEMNIFICATION     23    
     Section 9.01.
  Indemnification     23  
     Section 9.02.
  Notification of Claims for Indemnification     24  
 
            ARTICLE X          MISCELLANEOUS     25    
     Section 10.01.
  Fees and Expenses     25  
     Section 10.02.
  Reporting Entity for the Common Stock     26  
     Section 10.03.
  Brokerage     26  
     Section 10.04.
  Notices     26  
     Section 10.05.
  Assignment     27  
     Section 10.06.
  Amendment; No Waiver     27  
     Section 10.07.
  Entire Agreement     28  
     Section 10.08.
  Severability     28  
     Section 10.09.
  Title and Subtitles     28    
     Section 10.10.
  Counterparts     28  
     Section 10.11.
  Choice of Law     28  
     Section 10.12.
  Specific Enforcement, Consent to Jurisdiction     28  
     Section 10.13.
  Survival     29  
     Section 10.14.
  Publicity     29  
     Section 10.15.
  Further Assurances     29  
     Section 10.16.
  Absence of Presumption     29  

v



--------------------------------------------------------------------------------



 



COMMON STOCK PURCHASE AGREEMENT
by and between
KINGSBRIDGE CAPITAL LIMITED
and
CELL GENESYS, INC.
dated as February 5, 2007
     This COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as
of the 5th day of February, 2007 by and between Kingsbridge Capital Limited, an
entity organized and existing under the laws of the British Virgin Islands,
whose registered address is Palm Grove House, 2nd Floor, Road Town, Tortola,
British Virgin Islands (the “Investor”) and Cell Genesys, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”).
     WHEREAS, the parties desire that, upon the terms and subject to the
conditions and limitations set forth herein, the Company may issue and sell to
the Investor, from time to time as provided herein, and the Investor shall
purchase from the Company, up to $75,000,000 worth of shares of Common Stock (as
hereinafter defined); and
     WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) (“Section 4(2)”) and Regulation D (“Regulation D”) of the United
States Securities Act of 1933, as amended and the rules and regulations
promulgated thereunder (the “Securities Act”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments in Common Stock to be made
hereunder; and
     WHEREAS, the parties hereto are concurrently entering into a Registration
Rights Agreement in the form of Exhibit A hereto (the “Registration Rights
Agreement”) pursuant to which the Company shall register the Common Stock issued
and sold to the Investor under this Agreement and under the Warrant (as
hereinafter defined), upon the terms and subject to the conditions and
limitations set forth therein; and
     WHEREAS, in consideration for the Investor’s execution and delivery of, and
its performance of its obligations under, this Agreement, the Company is
concurrently issuing to the Investor a warrant in the form of Exhibit B hereto
(the “Warrant”) pursuant to which the Investor may purchase from the Company up
to 421,918 shares of Common Stock, upon the terms and subject to the conditions
and limitations set forth therein;
     NOW, THEREFORE, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.01. “Agreement” shall have the meaning assigned to such term in
the recitals of this Agreement.
     Section 1.02. “Blackout Amount” shall have the meaning assigned to such
term in the Registration Rights Agreement.
     Section 1.03. “Blackout Shares” shall have the meaning assigned to such
term in the Registration Rights Agreement.
     Section 1.04. “Business Day” shall mean any day other than a Saturday, a
Sunday or a day on which banks in New York City, New York are authorized or
obligated by executive order to close.
     Section 1.05. “Bylaws” shall have the meaning assigned to such term in
Section 4.03 hereof.
     Section 1.06. “Certificate” shall have the meaning assigned to such term in
Section 4.03 hereof.
     Section 1.07. “Closing” shall have the meaning assigned to such term in
Section 2.02 hereof.
     Section 1.08. “Closing Date” means the date on which this Agreement is
executed and delivered by the Company and the Investor.
     Section 1.09. “Closing Price” means the closing price per share of Common
Stock at 4:00 PM New York time as reported by Bloomberg L.P. on such day.
     Section 1.10. “Commission” means the United States Securities and Exchange
Commission.
     Section 1.11. “Commission Documents” shall have the meaning assigned to
such term in Section 4.06 hereof.
     Section 1.12. “Commitment Period” means the period commencing on the
Effective Date and expiring on the earliest to occur of (i) the date on which
the Investor shall have purchased Shares pursuant to this Agreement for an
aggregate purchase price equal to the Maximum Commitment Amount, (ii) the date
this Agreement is terminated pursuant to Article VIII hereof, and (iii) the date
occurring thirty-six (36) months from the Effective Date.
     Section 1.13. “Common Stock” means the common stock of the Company, par
value $0.001 per share.
     Section 1.14. “Company” shall have the meaning assigned to such term in the
recitals of this Agreement.
     Section 1.15. “Company Indemnified Party” shall have the meaning assigned
to such term in Section 9.01(b) hereof.

2



--------------------------------------------------------------------------------



 



     Section 1.16. “Company Indemnity Payment” shall have the meaning assigned
to such term in Section 9.01(a) hereof.
     Section 1.17. “Condition Satisfaction Date” shall have the meaning assigned
to such term in Article VII hereof.
     Section 1.18. “Consolidated Subsidiary” means any subsidiary that the
Company consolidates in the preparation of its audited consolidated financial
statements, and for greater certainty, does not include Ceregene, Inc.
     Section 1.19. “Convertible Security” shall have the meaning assigned to
such term in Section 6.07 hereof.
     Section 1.20. “Conversion Price” shall have the meaning assigned to such
term in Section 6.07 hereof.
     Section 1.21. “Damages” means any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorneys’ fees and expenses
and costs and reasonable expenses of expert witnesses and investigation).
     Section 1.22. “Draw Down” shall have the meaning assigned to such term in
Section 3.01 hereof.
     Section 1.23. “Draw Down Amount” means the actual amount of a Draw Down
paid to the Company.
     Section 1.24. “Draw Down Discount Price” means (i) 90% of the VWAP on any
Trading Day during a Draw Down Pricing Period when the VWAP equals or exceeds
$1.75 but is less than or equal to $3.50, (ii) 92% of the VWAP on any Trading
Day during a Draw Down Pricing Period when the VWAP equals or exceeds $3.50 but
is less than or equal to $7.50, or (iii) 94% of the VWAP on any Trading Day
during a Draw Down Pricing Period when the VWAP exceeds $7.50.
     Section 1.25. “Draw Down Notice” shall have the meaning assigned to such
term in Section 3.01 hereof.
     Section 1.26. “Draw Down Pricing Period” shall mean, with respect to each
Draw Down, a period of eight (8) consecutive Trading Days beginning on the first
Trading Day specified in a Draw Down Notice.
     Section 1.27. “DTC” shall mean the Depository Trust Company, or any
successor thereto.
     Section 1.28. “Effective Date” means the first Trading Day immediately
following the date on which the Registration Statement is declared effective by
the Commission.
     Section 1.29. “Exchange Act” means the U.S. Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.
     Section 1.30. “Excluded Merger or Sale” shall have the meaning assigned to
such term in the Warrant.

3



--------------------------------------------------------------------------------



 



     Section 1.31. “GAAP” shall have the meaning assigned to such term in
Section 4.06 hereof.
     Section 1.32. “Indemnified Party” shall have the meaning assigned to such
term in Section 9.02 hereof.
     Section 1.33. “Indemnifying Party” shall have the meaning assigned to such
term in Section 9.02 hereof.
     Section 1.34. “Investor” shall have the meaning assigned to such term in
the recitals of this Agreement.
     Section 1.35. “Investor Indemnified Party” shall have the meaning assigned
to such term in Section 9.01(a) hereof.
     Section 1.36. “Investor Indemnity Payment” shall have the meaning assigned
to such term in Section 9.01(b) hereof.
     Section 1.37. “Knowledge” with respect to the Company means the actual
knowledge of the Company’s Chief Executive Officer; President and Chief
Operating Officer; Senior Vice President and Chief Financial Officer; Senior
Vice President - Medical Affairs; Vice President - Regulatory Affairs and
Portfolio Management; Senior Vice President - Human Resources; Senior Vice
President - Operations; Senior Vice President - Corporate Development; Senior
Vice President - Research and Development; and Vice President - Clinical
Research.
     Section 1.38. “LIBOR” means the offered rate for twelve-month U.S. dollar
deposits that appears on Moneyline Telerate Page 3750 (or such other page as may
replace such Moneyline Telerate Page 3750 for the purpose of displaying
comparable rates), as of 11:00 a.m. (London time) two (2) Business Days prior to
the beginning of the relevant period.
     Section 1.39. “Make Whole Amount” shall have the meaning specified in
Section 3.07.
     Section 1.40. “Market Capitalization” means, as of any Trading Day, the
product of (i) the closing sale price of the Common Stock as reported by
Bloomberg L.P. using the AQR function and (ii) the number of outstanding shares
of Common Stock of the Company as reported by Bloomberg L.P. using the DES
function.
     Section 1.41. “Material Adverse Effect” means any effect that is not
negated, corrected, cured or otherwise remedied within a reasonable period of
time on the business, operations, properties or financial condition of the
Company and its Consolidated Subsidiaries that is material and adverse to the
Company and such subsidiaries, taken as a whole, and/or any condition,
circumstance, or situation that would prohibit or otherwise interfere with the
ability of the Company to perform any of its obligations under this Agreement,
the Registration Rights Agreement or the Warrant in any material respect;
provided, however, that none of the following shall constitute a “Material
Adverse Effect”: (i) the effects of conditions or events that are generally
applicable to the capital, financial, banking or currency markets or the
biotechnology or pharmaceutical industries; (ii) the effects of conditions or
events that are reasonably expected to occur in the Company’s ordinary course of
business (such as, by way of example only, failed clinical trials, serious
adverse events involving the Company’s product candidates, delays in product
development, unfavorable regulatory determinations, difficulties involving
collaborators or intellectual property disputes), except for purposes of
Section 4.09 herein; (iii) any changes or

4



--------------------------------------------------------------------------------



 



effects resulting from the announcement or consummation of the transactions
contemplated by this Agreement, including, without limitation, any changes or
effects associated with any particular Draw Down, and (iv) changes in the market
price of the Common Stock.
     Section 1.42. “Maximum Commitment Amount” means the lesser of (i)
$75,000,000 in aggregate Draw Down Amounts or (ii) 11,572,610 shares of Common
Stock (as adjusted for stock splits, stock combinations, stock dividends,
recapitalizations and the like that occur on or after the date of this Agreement
minus the number of Blackout Shares, if any, delivered to the Investor under the
Registration Rights Agreement); provided, however, that the Maximum Commitment
Amount shall not exceed that number of shares of Common Stock which the Company
may issue pursuant to the Agreement and the transactions contemplated herein,
without breaching the Company’s obligations under the rules and regulations of
the Principal Market.
     Section 1.43. “Maximum Draw Down Amount” means the lesser of:
     (a) $15,000,000, or
     (b) 2.5% of the Company’s Market Capitalization at the time of the delivery
of the applicable Draw Down Notice; provided, however, that once in each of the
Company’s fiscal quarters, the Maximum Draw Down amount may equal to 3.5% of the
Company’s Market Capitalization at the time of the delivery of the applicable
Draw Down Notice.
     Section 1.44. “NASD” means the National Association of Securities Dealers,
Inc.
     Section 1.45. “Permitted Transaction” shall have the meaning assigned to
such term in Section 6.06 hereof.
     Section 1.46. “Person” means any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including any government or political subdivision or an agency or
instrumentality thereof.
     Section 1.47. “Principal Market” means the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market, the American Stock Exchange or
the New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.
     Section 1.48. “Prohibited Transaction” shall have the meaning assigned to
such term in Section 6.07 hereof.
     Section 1.49. “Prospectus” as used in this Agreement means the prospectus
in the form included in the Registration Statement, as supplemented from time to
time pursuant to Rule 424(b) of the Securities Act (including, without
limitation, any information that may have been omitted from such prospectus
pursuant to Rule 430A(a), Rule 430A(b) and Rule 430A(c) of the Securities Act).
     Section 1.50. “Registrable Securities” means (i) the Shares, (ii) the
Warrant Shares, and (iii) any securities issued or issuable with respect to any
of the foregoing by way of exchange, stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization or otherwise. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (w) the Registration Statement has been declared effective by the
Commission and such Registrable

5



--------------------------------------------------------------------------------



 



Securities have been disposed of pursuant to the Registration Statement,
(x) such Registrable Securities have been sold under circumstances under which
all of the applicable conditions of Rule 144 (or any similar provision then in
force) under the Securities Act (“Rule 144”) are met, (y) such time as such
Registrable Securities have been otherwise transferred to holders who may trade
such shares without restriction under the Securities Act, and the Company has
delivered a new certificate or other evidence of ownership for such securities
not bearing a restrictive legend or (z) in the opinion of outside counsel to the
Company such Registrable Securities may be sold without registration and without
any time, volume or manner limitations pursuant to Rule 144(k) (or any similar
provision then in effect) under the Securities Act.
     Section 1.51. “Registration Rights Agreement” shall have the meaning
assigned to such term in the recitals of this Agreement.
     Section 1.52. “Registration Statement” shall have the meaning assigned to
such term in the Registration Rights Agreement.
     Section 1.53. “Regulation D” shall have the meaning assigned to such term
in the recitals of this Agreement.
     Section 1.54. “Section 4(2)” shall have the meaning assigned to such term
in the recitals of this Agreement.
     Section 1.55. “Securities Act” shall have the meaning assigned to such term
in the recitals of this Agreement.
     Section 1.56. “Settlement Date” shall have the meaning assigned to such
term in Section 3.05 hereof.
     Section 1.57. “Shares” means the shares of Common Stock that are and/or may
be purchased hereunder.
     Section 1.58. “Trading Day” means any day other than a Saturday or a Sunday
on which the Principal Market is open for trading in equity securities.
     Section 1.59. “VWAP” means the volume weighted average price (the aggregate
sales price of all trades of Common Stock during each Trading Day divided by the
total number of shares of Common Stock traded during such Trading Day) of the
Common Stock during any Trading Day as reported by Bloomberg, L.P. using the AQR
function.
     Section 1.60. “Warrant” shall have the meaning assigned to such term in the
recitals of this Agreement.
     Section 1.61. “Warrant Shares” means the shares of Common Stock issuable to
the Investor upon exercise of the Warrant.
ARTICLE II
PURCHASE AND SALE OF COMMON STOCK
     Section 2.01. Purchase and Sale of Stock. Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall, to the extent it
elects to make Draw

6



--------------------------------------------------------------------------------



 



Downs in accordance with Article III hereof, issue and sell to the Investor and
the Investor shall purchase from the Company Common Stock for an aggregate in
Draw Down Amounts of up to the Maximum Commitment Amount, consisting of
purchases based on the Company making Draw Downs in accordance with Article III
hereof.
     Section 2.02. Closing. In consideration of and in express reliance upon the
representations, warranties, covenants, and upon the terms and subject to the
conditions of this Agreement, the Company agrees to issue and sell to the
Investor, and the Investor agrees to purchase from the Company, that number of
Shares to be issued in connection with each Draw Down. The execution and
delivery of this Agreement (the “Closing”) shall take place on February 5, 2007
(the “Closing Date”). Each party shall deliver at or prior to the Closing all
documents, instruments and writings required to be delivered at the Closing by
such party pursuant to this Agreement.
     Section 2.03. Registration Statement and Prospectus. The Company shall
prepare and file with the Commission the Registration Statement (including the
Prospectus) in accordance with the provisions of the Securities Act and the
Registration Rights Agreement.
     Section 2.04. Warrant. On the Closing Date, the Company shall issue and
deliver the Warrant to the Investor.
     Section 2.05. Blackout Shares. The Company shall deliver any Blackout
Amount or issue and deliver any Blackout Shares to the Investor in accordance
with Section 1.1(e) of the Registration Rights Agreement.
ARTICLE III
DRAW DOWN TERMS
     Subject to the satisfaction of the conditions hereinafter set forth in this
Agreement, the parties agree as follows:
     Section 3.01. Draw Down Notice. During the Commitment Period, the Company
may, in its sole discretion, issue a Draw Down Notice (as hereinafter defined),
which shall specify the dollar amount of Shares the Company elects to sell to
the Investor (each such election a “Draw Down”) up to a Draw Down Amount equal
to the Maximum Draw Down Amount, which Draw Down the Investor shall be obligated
to accept. The Company shall inform the Investor in writing by sending a duly
completed Draw Down Notice (as hereinafter defined) in the form of Exhibit C
hereto by e-mail to the addresses set forth in Section 10.04 and by facsimile
transmission to the number set forth in Section 10.04, with a copy to the
Investor’s counsel, as to such Draw Down Amount before commencement of trading
on the first Trading Day of the related Draw Down Pricing Period (the “Draw Down
Notice”). In addition to the Draw Down Amount, each Draw Down Notice shall
designate the first Trading Day of the Draw Down Pricing Period. In no event
shall any Draw Down Amount exceed the Maximum Draw Down Amount. Each Draw Down
Notice shall be accompanied by a certificate, signed by the Chief Executive
Officer or Chief Financial Officer and dated as of the date of such Draw Down
Notice, in the form of Exhibit D hereof.
     Section 3.02. Number of Shares. Subject to Section 3.06(b), the number of
Shares to be issued in connection with each Draw Down shall be equal to the sum
of the number of shares issuable on each Trading Day of the Draw Down Pricing
Period. Subject to Section 3.06(b), the

7



--------------------------------------------------------------------------------



 



number of Shares issuable on a Trading Day during a Draw Down Pricing Period
shall be equal to the quotient of one eighth (1/8th) of the Draw Down Amount
divided by the Draw Down Discount Price for such Trading Day.
     Section 3.03. Limitation on Draw Downs. Only one Draw Down shall be
permitted for each Draw Down Pricing Period.
     Section 3.04. Trading Cushion. Unless the parties agree in writing
otherwise, there shall be a minimum of three (3) Trading Days between the
expiration of any Draw Down Pricing Period and the beginning of the next
succeeding Draw Down Pricing Period.
     Section 3.05. Settlement. Subject to Section 3.06(b), the number of Shares
purchased by the Investor in any Draw Down shall be determined and settled on
two separate dates. Shares purchased by the Investor during the first four
Trading Days of any Draw Down Pricing Period shall be determined and settled no
later than the sixth Trading Day of such Draw Down Pricing Period. Shares
purchased by the Investor during the second four Trading Days of any Draw Down
Pricing Period shall be determined and settled no later than the second Trading
Day after the last Trading Day of such Draw Down Pricing Period. Each date on
which settlement of the purchase and sale of Shares occurs hereunder is referred
to herein as a “Settlement Date.” The Investor shall provide the Company with
delivery instructions for the Shares to be issued at each Settlement Date at
least two Trading Days in advance of such Settlement Date. The number of Shares
actually issued shall be rounded to the nearest whole number of Shares.
     Section 3.06. Delivery of Shares; Payment of Draw Down Amount.
     (a) On each Settlement Date, the Company shall deliver the Shares purchased
by the Investor to the Investor or its designees exclusively via book-entry
through the DTC to an account designated by the Investor, and upon receipt of
the Shares, the Investor shall cause payment therefor to be made to the
Company’s designated account by wire transfer of immediately available funds, if
the Shares are received by the Investor no later than 12:00 p.m. (Eastern Time),
or next day available funds, if the Shares are received thereafter.
     (b) For each Trading Day during a Draw Down Pricing Period that the VWAP is
less than the greater of (i) 85% of the Closing Price of the Common Stock on the
Trading Day immediately preceding the commencement of such Draw Down Pricing
Period, or (ii) $1.75, such Trading Day shall not be used in calculating the
number of Shares to be issued in connection with such Draw Down, and the Draw
Down Amount in respect of such Draw Down Pricing Period shall be reduced by one
eighth (1/8th) of the initial Draw Down Amount specified in the Draw Down
Notice. If trading in the Company’s Common Stock is suspended for any reason for
more than three (3) consecutive or non-consecutive hours during any Trading Day
during a Draw Down Pricing Period, such Trading Day shall not be used in
calculating the number of Shares to be issued in connection with such Draw Down,
and the Draw Down Amount in respect of such Draw Down Pricing Period shall be
reduced by one eighth (1/8th) of the initial Draw Down Amount specified in the
Draw Down Notice.
     Section 3.07. Failure to Deliver Shares. If the Company fails, on any
Settlement Date, to take all actions within its reasonable control to cause the
delivery of the Shares purchased by the Investor, and such failure is not cured
within two (2) Trading Days following such Settlement Date, the Company shall
pay to the Investor on demand in cash by wire transfer of immediately available
funds to an account designated by the Investor the Make Whole Amount (as
hereinafter defined); provided, however, that in the event that the Company is
prevented from delivering

8



--------------------------------------------------------------------------------



 



Shares in respect of any such Settlement Date in a timely manner by any fact or
circumstance that is reasonably within the control of, or directly attributable
to, the Investor, then such two (2) Trading Day period shall be automatically
extended until such time as such fact or circumstance is cured. As used herein,
the “Make Whole Amount” shall be an amount equal to the sum of (i) the Draw Down
Amount actually paid by the Investor in respect of such Shares plus (ii) an
amount equal to the actual loss suffered by the Investor in respect of sales to
subsequent purchasers, pursuant to transactions entered into before the
Settlement Date, of the Shares that were required to be delivered by the
Company, which shall be based upon documentation reasonably satisfactory to the
Company demonstrating the difference (if greater than zero) between (A) the
price per share paid by the Investor to purchase such number of shares of Common
Stock necessary for the Investor to meet its share delivery obligations to such
subsequent purchasers minus (B) the average Draw Down Discount Price during the
applicable Draw Down Pricing Period. In the event that the Make Whole Amount is
not paid within two (2) Trading Days following a demand therefor from the
Investor, the Make Whole Amount shall accrue interest compounded daily at a rate
of LIBOR plus 300 basis points per annum, up to and including the date on which
the Make Whole Amount is actually paid. Notwithstanding anything to the contrary
set forth in this Agreement, in the event that the Company pays the Make Whole
Amount (plus interest, if applicable) in respect of any Settlement Date in
accordance with this Section 3.07, such payment shall be the Investor’s sole
remedy in respect of the Company’s failure to deliver Shares in respect of such
Settlement Date, and the Company shall not be obligated to deliver such Shares.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby makes the following representations and warranties to
the Investor:
     Section 4.01. Organization, Good Standing and Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.
Except as set forth in the Commission Documents (as defined below), as of the
date hereof the Company does not own more than fifty percent (50%) of the
outstanding capital stock of or control any other business entity, other than
any wholly-owned subsidiary that is not “significant” within the meaning of
Regulation S-X promulgated by the Commission. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, other than those in which the failure so to qualify or
be in good standing would not have a Material Adverse Effect.
     Section 4.02. Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and the Warrant and to issue
the Shares, the Warrant, the Warrant Shares and any Blackout Shares (except to
the extent that the number of Blackout Shares required to be issued exceeds the
number of authorized shares of Common Stock under the Certificate); (ii) the
execution and delivery of this Agreement and the Registration Rights Agreement,
and the execution, issuance and delivery of the Warrant, by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required (other than as contemplated by Section 6.05); and (iii) each of this
Agreement and the Registration Rights Agreement has been duly executed and
delivered, and the

9



--------------------------------------------------------------------------------



 



Warrant has been duly executed, issued and delivered, by the Company and
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, securities, insolvency, or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies, or indemnification or by other equitable principles of general
application.
     Section 4.03. Capitalization. The authorized capital stock of the Company
and the shares thereof issued and outstanding as of September 30, 2006 are set
forth in the Commission Documents. All of the outstanding shares of the Common
Stock as of September 30, 2006 have been duly and validly authorized and issued,
and are fully paid and non-assessable. Except as set forth in this Agreement or
in the Commission Documents, as of September 30, 2006 no shares of Common Stock
were entitled to preemptive rights or registration rights, and there were no
outstanding options, warrants, scrip, rights issued by the Company to subscribe
to, call or commitments of any character whatsoever issued by the Company
relating to, or securities or rights convertible into or exchangeable for or
giving any right to subscribe for, any shares of capital stock of the Company.
Except as set forth in this Agreement or in the Commission Documents, as of
September 30, 2006 there were no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into or exchangeable for or giving any right to subscribe for any
shares of capital stock of the Company. Except as described in the Commission
Documents, as of the date hereof the Company is not a party to any agreement
granting registration rights to any Person with respect to any of its equity or
debt securities. Except as set forth in the Commission Documents or as
previously disclosed to the Investor in writing, as of the date hereof the
Company is not a party to, and it has no Knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company. The
offer and sale of all capital stock, convertible securities, rights, warrants,
or options of the Company issued during the twelve month period immediately
prior to the Closing complied in all material respects with all applicable
federal and state securities laws, and no stockholder has a right of rescission
or damages with respect thereto that could reasonably be expected to have a
Material Adverse Effect. The Company has furnished or made available to the
Investor true and correct copies of the Restated Certificate of Incorporation of
the Company, as amended, as in effect on the date hereof (the “Certificate”),
and the Bylaws of the Company, as amended, as in effect on the date hereof (the
“Bylaws”).
     Section 4.04. Issuance of Shares. Subject to Section 6.05, the Shares, the
Warrant and the Warrant Shares have been, and any Blackout Shares will be, duly
authorized by all necessary corporate action (except to the extent that the
number of Blackout Shares required to be issued exceeds the number of authorized
shares of Common Stock under the Certificate) and, when issued and paid for in
accordance with the terms of this Agreement, the Registration Rights Agreement
and the Warrant, and subject to, and in reliance on, the representations,
warranties and covenants made herein by the Investor, the Shares and the Warrant
Shares shall be validly issued and outstanding, fully paid and non-assessable,
and the Investor shall be entitled to all rights accorded to a holder of shares
of Common Stock.
     Section 4.05. No Conflicts. The execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the Warrant and any other document
or instrument contemplated hereby or thereby, by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not: (i) violate any provision of the Certificate or Bylaws, (ii)conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed

10



--------------------------------------------------------------------------------



 



of trust, indenture, note, bond,license, lease agreement, instrument or
obligation to which the Company is a party where such default or conflict would
constitute a Material Adverse Effect, (iii) create or impose a lien, charge or
encumbrance on any property of the Company under any agreement or any commitment
to which the Company is a party or by which the Company is bound or by which any
of its respective properties or assets are bound which would constitute a
Material Adverse Effect, (iv) result in a violation of any federal, state, local
or foreign statute, rule, regulation, order, writ, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of its Consolidated Subsidiaries or by which any property or asset of the
Company or any of its Consolidated Subsidiaries are bound or affected where such
violation would constitute a Material Adverse Effect, or (v) require any consent
of any third party that has not been obtained pursuant to any material contract
to which the Company is subject or to which any of its assets, operations or
management may be subject where the failure to obtain any such consent would
constitute a Material Adverse Effect. The Company is not required under federal,
state or local law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement, the Registration Rights Agreement or the Warrant, or issue
and sell the Shares, the Warrant Shares or the Blackout Shares (except to the
extent that the number of Blackout Shares required to be issued exceeds the
number of authorized shares of Common Stock under the Certificate) in accordance
with the terms hereof and thereof (other than any filings that may be required
to be made by the Company with the Commission, the NASD/Nasdaq or state
securities commissions subsequent to the Closing, and, any registration
statement (including any amendment or supplement thereto) or any other filing or
consent which may be filed pursuant to this Agreement, the Registration Rights
Agreement or the Warrant); provided that, for purposes of the representation
made in this sentence, the Company is assuming and relying upon the accuracy of
the relevant representations and agreements of the Investor herein.
     Section 4.06. Commission Documents, Financial Statements. The Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and since
December 31, 2003, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act, including material
filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the
foregoing, including any such reports, schedules, forms, statements and other
documents filed with the Commission after the date hereof, including filings
incorporated by reference in any such filings, being referred to herein as the
“Commission Documents”). Except as previously disclosed to the Investor in
writing, since September 30, 2006, the Company has maintained all requirements
for the continued listing or quotation of its Common Stock, and such Common
Stock is currently listed or quoted on the Nasdaq Global Market. To the extent
not available on the Commission’s EDGAR filing system, the Company has made
available to the Investor true and complete copies of the Commission Documents
filed with the Commission since September 30, 2006, and prior to the Closing
Date. The Company has not provided to the Investor any information which,
according to applicable law, rule or regulation, should have been disclosed
publicly by the Company but which has not been so disclosed, other than with
respect to the transactions contemplated by this Agreement. As of its date, the
Company’s Form 10-K for the year ended December 31, 2005 complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder applicable to such
document, and, as of its date, after giving effect to the information disclosed
and incorporated by reference therein, such Form 10-K did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, to the
Company’s Knowledge, in light of the circumstances under which they were made,
not misleading. As of their respective dates, to the Company’s

11



--------------------------------------------------------------------------------



 



Knowledge the financial statements of the Company included in the Commission
Documents filed with the Commission since December 31, 2003, complied as to form
and substance in all material respects with applicable accounting requirements
and the published rules and regulations of the Commission or other applicable
rules and regulations with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company and its Consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
     Section 4.07. No Material Adverse Change. Except as disclosed in the
Commission Documents, since September 30, 2006 no event or series of events has
or have occurred that would, individually or in the aggregate, have a Material
Adverse Effect on the Company.
     Section 4.08. No Undisclosed Liabilities. To the Company’s Knowledge,
neither the Company nor any of its Consolidated Subsidiaries has any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) that would be
required to be disclosed on a balance sheet of the Company or any Consolidated
Subsidiary (including the notes thereto) in conformity with GAAP and are not
disclosed in the Commission Documents, other than those incurred in the ordinary
course of the Company’s or its Consolidated Subsidiaries respective businesses
since September 30, 2006, or which, individually or in the aggregate, do not or
would not have a Material Adverse Effect on the Company.
     Section 4.09. No Undisclosed Events or Circumstances. To the Company’s
Knowledge, no event or circumstance has occurred or exists with respect to the
Company or its Consolidated Subsidiaries or their respective businesses,
properties, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed and which, individually or
in the aggregate, would have a Material Adverse Effect on the Company.
     Section 4.10. Actions Pending. There is no action, suit, claim,
investigation or proceeding pending or, to the Knowledge of the Company,
threatened against the Company or any Consolidated Subsidiary which questions
the validity of this Agreement or the transactions contemplated hereby or any
action taken or to be taken pursuant hereto or thereto. Except as set forth in
the Commission Documents, there is no action, suit, claim, investigation or
proceeding pending or, to the Knowledge of the Company, threatened against or
involving the Company, any Consolidated Subsidiary or any of their respective
properties or assets that could be reasonably expected to have a Material
Adverse Effect on the Company. Except as set forth in the Commission Documents
or as previously disclosed to the Investor in writing, no judgment, order, writ,
injunction or decree or award has been issued by or, to the Knowledge of the
Company, requested of any court, arbitrator or governmental agency which could
be reasonably expected to result in a Material Adverse Effect.
     Section 4.11. Compliance with Law. The businesses of the Company and its
Consolidated Subsidiaries have been and are presently being conducted in
accordance with all applicable federal, state and local governmental laws,
rules, regulations and ordinances, except as set forth in the Commission
Documents or such that would not reasonably be expected to cause a

12



--------------------------------------------------------------------------------



 



Material Adverse Effect. Except as set forth in the Commission Documents, the
Company and each of its Consolidated Subsidiaries have all franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals necessary for the conduct of its business as now being conducted by
it, except for such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, the failure to possess
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
     Section 4.12. Certain Fees. Except as expressly set forth in this
Agreement, no brokers, finders or financial advisory fees or commissions will be
payable by the Company or any of its Consolidated Subsidiaries in respect of the
transactions contemplated by this Agreement.
     Section 4.13. Disclosure. To the Company’s Knowledge, neither this
Agreement nor any other documents, certificates or instruments filed with the
Commission or furnished to the Investor by or on behalf of the Company or any
Consolidated Subsidiary in connection with the transactions contemplated by this
Agreement, the Registration Rights Agreement or the Warrant contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made herein or therein, in the light of the circumstances
under which they were made herein or therein, not misleading.
     Section 4.14. Material Non-Public Information. Except for this Agreement
and the transactions contemplated hereby, neither the Company, nor its employees
nor its agents have disclosed to the Investor, any material non-public
information that, according to applicable law, rule or regulation, should have
been disclosed publicly by the Company prior to the date hereof but which has
not been so disclosed.
     Section 4.15. Exemption from Registration; Valid Issuances. Subject to, in
reliance upon and on the basis of the terms of this Agreement and the
representations, warranties and covenants made herein by the Investor, the
Shares, the Warrant, the Warrant Shares and any Blackout Shares may and shall be
properly issued pursuant to Section 4(2), Regulation D and/or any other
applicable federal and state securities laws; provided, however, that at the
request of and with the express agreement of the Investor, the Shares and, under
certain circumstances, the Warrant Shares, shall be delivered to the Investor
via book entry through DTC and shall not bear legends noting restrictions as to
resale of such shares under federal and state securities laws, nor shall such
shares be subject to stop transfer instructions. Neither the sales of the
Shares, the Warrant, the Warrant Shares or any Blackout Shares pursuant to, nor
the Company’s performance of its obligations under, this Agreement, the
Registration Rights Agreement or the Warrant shall (i) result in the creation or
imposition of any liens, charges, claims or other encumbrances upon the Shares,
the Warrant Shares, any Blackout Shares or any of the assets of the Company, or
(ii) except as previously disclosed to the Investor in writing, entitle the
holders of any outstanding shares of capital stock of the Company to preemptive
or other rights to subscribe to or acquire the shares of Common Stock or other
securities of the Company.
     Section 4.16. No General Solicitation or Advertising in Regard to this
Transaction. Except for the Registration Statement, neither the Company nor any
of its affiliates or any person acting on its or their behalf (i) has conducted
any general solicitation (as that term is used in Rule 502(c) of Regulation D)
or general advertising with respect to any of the Shares, the Warrant, the
Warrant Shares or any Blackout Shares or (ii) has made any offers or sales of
any security or solicited any offers to buy any security under any circumstances
that would require registration of the Shares under the Securities Act.

13



--------------------------------------------------------------------------------



 



     Section 4.17. Acknowledgment Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length investor with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder, and that any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares.
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR
     The Investor hereby makes the following representations, warranties and
covenants to the Company:
     Section 5.01. Organization and Standing of the Investor. The Investor is a
company duly organized, validly existing and in good standing under the laws of
the British Virgin Islands.
     Section 5.02. Authorization and Power. The Investor has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Registration Rights Agreement and the Warrant and to purchase the Shares,
the Blackout Shares, the Warrant and the Warrant Shares in accordance with the
terms hereof and thereof. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by the Investor and the
consummation by it of the transactions contemplated hereby or thereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Investor, its Board of Directors or stockholders is
required. Each of this Agreement and the Registration Rights Agreement has been
duly executed and delivered by the Investor and constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership, or similar laws relating to, or affecting
generally the enforcement of creditor’s rights and remedies or by other
equitable principles of general application.
     Section 5.03. No Conflicts. The execution, delivery and performance of this
Agreement, the Warrant, the Registration Rights Agreement and any other document
or instrument contemplated hereby by the Investor and the consummation of the
transactions contemplated hereby do not (i) violate any provision of the
Investor’s charter documents or bylaws, (ii) conflict with, or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Investor is a party, (iii) create or impose a lien, charge or
encumbrance on any property of the Investor under any agreement or any
commitment to which the Investor is a party or by which the Investor is bound or
by which any of its respective properties or assets are bound, (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, writ, judgment or decree (including federal and state securities laws and
regulations) applicable to the Investor or by which any property or asset of the
Investor are bound or affected, or (v) require the consent of any third-party
that has not been obtained pursuant to any material contract to which Investor
is subject or to which any of its assets, operations or management may be
subject. The Investor is not required under federal, state, foreign or local
law, rule or regulation to obtain any consent, authorization or

14



--------------------------------------------------------------------------------



 



order of,or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement or to purchase the Shares or the Warrant in accordance with
the terms hereof, provided that, for purposes of the representation made in this
sentence, the Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.
     Section 5.04. Financial Capability. The Investor has the financial
capability to perform all of its obligations under this Agreement, including the
capability to purchase the Shares, the Warrant and the Warrant Shares in
accordance with the terms hereof. The Investor has such knowledge and experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in Common Stock and the Warrant. The Investor is an
“accredited investor” as defined in Regulation D. The Investor is a
“sophisticated investor” as described in Rule 506(b)(2)(ii) of Regulation D. The
Investor acknowledges that an investment in the Common Stock and the Warrant is
speculative and involves a high degree of risk.
     Section 5.05. Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares, the
Blackout Shares, the Warrant and the Warrant Shares which have been requested by
the Investor. The Investor has reviewed or received copies of the Commission
Documents. The Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares, the
Warrant and the Warrant Shares. Except for this Agreement and the transactions
contemplated hereby, neither the Company not its employees have disclosed to the
Investor, any material non-public information that, according to applicable law,
rule or regulation, should have been disclosed publicly by the Company prior to
the date hereof but which has not been so disclosed. The Investor understands
that it (and not the Company) shall be responsible for its own tax liabilities
that may arise as a result of this investment or the transactions contemplated
by this Agreement.
     Section 5.06. Selling Restrictions. The Investor covenants that during the
Commitment Period, neither the Investor nor any of its affiliates nor any entity
managed or controlled by the Investor will ever enter into or execute or cause
any Person to enter into or execute any “short sale” (as such term is defined in
Rule 200 of Regulation SHO promulgated by the Commission under the Exchange Act
or any successor regulation) of any shares of Common Stock.
     Section 5.07. Statutory Underwriter Status. The Investor acknowledges that,
pursuant to the Commission’s current interpretations of the Securities Act, the
Investor shall be disclosed as an “underwriter” within the meaning of the
Securities Act in the Registration Statement (and amendments thereto) and in any
Prospectus contained therein to the extent required by applicable law. The
Company acknowledges that the Investor does not necessarily agree with such
characterization.
     Section 5.08. Not an Affiliate. The Investor is not an officer, director or
“affiliate” (as defined in Rule 405 of the Securities Act) of the Company.
     Section 5.09. Manner of Sale. At no time was Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising by or on
behalf of the Company.

15



--------------------------------------------------------------------------------



 



     Section 5.10. Prospectus Delivery. The Investor agrees that unless the
Shares, the Warrant Shares and the Blackout Shares are eligible for resale
pursuant to all the conditions of Rule 144, it shall resell the Shares, the
Warrant Shares and the Blackout Shares only pursuant to the Registration
Statement, in a manner described under the caption “Plan of Distribution” in the
Registration Statement, and in a manner in compliance with all applicable
securities laws, including, without limitation, the insider trading restrictions
of the Exchange Act and the prospectus delivery requirements of the Securities
Act, if any, as applicable to it in connection with sales of Registrable
Securities pursuant to the Registration Statement, and the Investor shall have
delivered a current prospectus in connection with such sale or shall have
confirmed that a current prospectus is deemed to be delivered in connection with
such sale, or relied on an exemption from such prospectus delivery requirements.
The Investor, acknowledges that the delivery of the Shares, the Warrant Shares
or the Blackout Shares through DTC is predicated upon the Company’s reliance
that the Investor shall sell any Shares, Warrant Shares or Blackout Shares
pursuant to either (i) the registration requirements of the Securities Act, or
(ii) an exemption therefrom. The Investor further acknowledges and agrees that
the Company shall be under no obligation to supplement the Prospectus to reflect
the issuance of any Shares pursuant to a Draw Down at any time prior to the day
following the Settlement Date with respect to such Shares.
ARTICLE VI
COVENANTS OF THE COMPANY
     The Company covenants with the Investor as follows, which covenants are for
the benefit of the Investor and its permitted assignees (as defined herein):
     Section 6.01. Securities. The Company shall notify the Commission and the
Principal Market, if and as applicable, in accordance with their rules and
regulations, of the transactions contemplated by this Agreement, and shall use
commercially reasonable efforts to take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares, the Warrant Shares
and the Blackout Shares, if any, to the Investor; provided, that in no event
shall the Company be under any obligation to supplement the Prospectus to
reflect the issuance of any Shares pursuant to a Draw Down at any time prior to
the day following the Settlement Date with respect to such Shares.
     Section 6.02. Reservation of Common Stock. As of the date hereof, the
Company has available and the Company shall reserve and keep available at all
times, free of preemptive rights and other similar contractual rights of
stockholders, shares of Common Stock for the purpose of enabling the Company to
satisfy any obligation to issue Shares in connection with all Draw Downs
contemplated hereunder and the Warrant Shares. The number of shares so reserved
from time to time, as theretofore increased or reduced as hereinafter provided,
may be reduced by the number of shares actually delivered hereunder.
     Section 6.03. Registration and Listing. During the Commitment Period, the
Company shall use commercially reasonable efforts: (i) to take all action
necessary to cause its Common Stock to continue to be registered under Section
12(b) or 12(g) of the Exchange Act, (ii) to comply in all respects with its
reporting and filing obligations under the Exchange Act, (iii) to prevent the
termination or suspension of such registration, or the termination or suspension
of its reporting and filing obligations under the Exchange Act or Securities Act
(except as expressly permitted herein). The Company shall use commercially
reasonable efforts to maintain the listing and trading of its Common Stock and
the listing of the Shares purchased by Investor hereunder on

16



--------------------------------------------------------------------------------



 



the Principal Market (including, without limitation, maintaining sufficient net
tangible assets) and shall comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the NASD
and the Principal Market. The Company shall not be required to carry out any
action pursuant to this Agreement, the Registration Rights Agreement or the
Warrant that would adversely impact the listing of the Company’s securities on
the Principal Market as now in effect or as subsequently modified by applicable
rules and regulations.
     Section 6.04. Registration Statement. Without the prior written consent of
the Investor, the Registration Statement shall be used solely in connection with
the transactions between the Company and the Investor contemplated hereby.
     Section 6.05. Compliance with Laws.
     (a) The Company shall comply, and cause each Consolidated Subsidiary to
comply, with all applicable laws, rules, regulations and orders, noncompliance
with which could reasonably be expected to have a Material Adverse Effect.
     (b) Without the consent of its stockholders in accordance with NASD rules,
the Company shall not be obligated to issue, and the Investor shall not be
obligated to purchase, any Shares or Blackout Shares which would result in the
issuance under this Agreement, the Warrant and the Registration Rights Agreement
of Shares, Warrant Shares and Blackout Shares (collectively) representing more
than the applicable percentage under the rules of the NASD, including, without
limitation, NASD Rule 4350(i), that would require stockholder approval of the
issuance thereof. Nothing herein shall compel the Company to seek such consent
of its stockholders.
     Section 6.06. Other Financing. Nothing in this Agreement shall be construed
to restrict the right of the Company to offer, sell and/or issue securities of
any kind whatsoever, provided that such transaction is not a Prohibited
Transaction (as defined below) (any such transaction that is not a Prohibited
Transaction is referred to in this Agreement as a “Permitted Transaction”).
Without limiting the generality of the preceding sentence, the Company may,
without the prior written consent of the Investor, (i) establish stock option,
restricted stock, stock purchase or other equity incentive or award plans or
agreements (for directors, employees, consultants and/or advisors), and issue
securities thereunder, and amend such plans or agreements, including increasing
the number of shares available thereunder, (ii) issue equity securities to
finance, or otherwise in connection with, the acquisition, license or sale of
one or more other companies, equipment, technologies or lines of business,
(iii) issue shares of Common Stock and/or Preferred Stock in connection with the
Company’s option, restricted stock or other equity incentive or award plans,
stock purchase plans, rights plans, warrants, options or the Convertible Senior
Notes Due 2011, (iv) issue shares of Common Stock and/or Preferred Stock in
connection with the acquisition of products, licenses, equipment or other assets
and strategic partnerships or joint ventures; (v) issue shares of Common and/or
Preferred Stock to consultants and/or advisors as consideration for services
rendered or to be rendered, (vi) issue and sell equity or debt securities in a
public offering, (vii) issue and sell any equity or debt securities in a private
placement (other than in connection with any Prohibited Transaction),
(viii) issue equity securities to equipment lessors, equipment vendors, banks or
similar lending institutions in connection with leases or loans, or in
connection with strategic commercial or licensing transactions, (ix) issue
securities in connection with any stock split, stock dividend, recapitalization,
reclassification or similar event by the Company, and (x) issue shares of Common
Stock to the Investor under any other agreement entered into between the
Investor and the Company.

17



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, other than in the ordinary course of the
Company’s business, the Company shall not engage in any Permitted Transaction
involving the issuance, sale, disposition or other transaction in the capital
markets (whether public or private) involving the Common Stock or any other
capital or debt securities of the Company during any Draw Down Pricing Period.
Notwithstanding the foregoing, during any Draw Down Pricing Period, the Company
shall have the right to issue stock options and/or shares of Common Stock and/or
Preferred Stock in connection with the Company’s option, restricted stock or
other equity incentive or award plans, stock purchase plans, rights plans or
upon the exercise of warrants or options in the ordinary course of the Company’s
business.
     Section 6.07. Prohibited Transactions. During the term of this Agreement,
the Company shall not enter into any Prohibited Transaction without the prior
written consent of the Investor, which consent may be withheld in the sole and
absolute discretion of the Investor. For the purposes of this Agreement, the
term “Prohibited Transaction” shall refer to: (i) the issuance by the Company of
any rights, warrants or options to subscribe for or purchase Common Stock, or
any other securities directly or indirectly convertible into or exchangeable or
exercisable for Common Stock, at an effective conversion, exchange or exercise
price that varies or may vary with or is otherwise issuable in relation to the
market price of Common Stock, including by way of one or more resets to any
fixed price; (ii) any “at-the-market offering” (as defined in Rule 415(a)(4)
under the Securities Act or any successor rule thereto) of the Company’s
securities by or on behalf of the Company; and (iii) any equity line or other
form of financing that is substantially similar to the financing provided for
under this Agreement, provided that any future issuance by the Company of a
convertible security (“Convertible Security”) that contains provisions that
adjust the conversion price of such Convertible Security (“Conversion Price”) in
the event of stock splits, dividends, distributions or similar events or
pursuant to anti-dilution provisions shall not be a Prohibited Transaction for
purposes of this Section 6.07 so long as such Convertible Security does not
contain a provision that adjusts the Conversion Price as a result of any decline
in the market price of the Common Stock after the issue date of the Convertible
Security, other than a decline resulting directly from stock splits, dividends,
distributions or similar events including, without limitation, the type of
conversion price adjustments customarily found in a firm commitment Rule 144A
offering to qualified institutional buyers; provided, further, that nothing in
this Section 6.07 shall prevent the Company from restructuring, or consummating
an exchange offer for, its 3.125% Convertible Senior Notes Due 2011. For the
avoidance of confusion, the term “Prohibited Transaction” shall not include
(i) a customary, firm-commitment underwritten public offering of the Company’s
securities or (ii) a registered direct public offering or an unregistered
private placement of the Company’s securities where the price per share of such
securities is fixed concurrently with the execution of definitive documentation
relating to the offering or placement, as applicable.
     Section 6.08. Corporate Existence. The Company shall take all steps
necessary to preserve and continue the corporate existence of the Company;
provided, however, that nothing in this Agreement shall be deemed to prohibit
the Company from engaging in any Excluded Merger or Sale with another Person
provided that in the event of an Excluded Merger or Sale, if the surviving,
successor or purchasing Person does not agree to assume the obligations under
the Warrant, then the Company shall deliver a notice to the Investor at least
ten (10) days before the consummation of such Excluded Merger or Sale (provided
that, to the extent that such transaction has not been publicly disclosed, then
the Investor agrees to maintain the confidentiality of such information and to
use such information only in connection with a decision to exercise the
Warrant), the Investor may exercise the Warrant at any time before the
consummation of such Excluded Merger or Sale (and such exercise may be made
contingent upon the consummation of such Excluded Merger or Sale), and any
portion of the Warrant that has not been exercised before consummation of such
Excluded Merger or Sale shall terminate and expire, and shall no longer be
outstanding.

18



--------------------------------------------------------------------------------



 



     Section 6.09. Non-Disclosure of Non-Public Information. Except as otherwise
expressly provided in this Agreement, the Registration Rights Agreement or the
Warrant, none of the Company, its officers, directors, employees nor agents
shall disclose material non-public information to the Investor, its advisors or
representatives.
     Section 6.10. Notice of Certain Events Affecting Registration; Suspension
of Right to Request a Draw Down. The Company shall promptly notify the Investor
upon the occurrence of any of the following events in respect of the
Registration Statement or the Prospectus related to the offer, issuance and sale
of the Shares and the Warrant Shares hereunder: (i) receipt of any request for
additional information by the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or the
Prospectus; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
and (iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose. The Company shall not be required to disclose to
the Investor the substance or specific reasons of any of the events set forth in
clauses (i) through (iii) of the previous sentence, only that the event has
occurred. The Company shall not request a Draw Down during the continuation of
any of the foregoing events and, in relation to any stop order described in
clause (ii) above, shall take commercially reasonable actions to prevent the
entry of such stop order or to have such stop order lifted, as the case may be.
     Section 6.11. Amendments to the Registration Statement. Once the
Registration Statement is declared effective by the Commission: (i) the Company
shall not file any amendment to the Registration Statement or make any amendment
or supplement to the Prospectus of which the Investor shall not previously have
been advised or to which the Investor shall reasonably object in writing after
being so advised and (ii) so long as, in the reasonable opinion of counsel for
the Investor, a Prospectus is required to be delivered in connection with sales
of the Shares by the Investor, if the Company files any information, documents
or reports that are incorporated by reference in the Registration Statement
pursuant to the Exchange Act, the Company shall, if requested in writing by the
Investor, deliver a copy of such information, documents or reports to the
Investor promptly following such filing.
     Section 6.12. Prospectus Delivery. From time to time for such period as in
the reasonable opinion of counsel for the Investor the Prospectus is required by
the Securities Act to be delivered in connection with sales by the Investor, the
Company shall expeditiously deliver to the Investor, without charge, as many
copies of the Prospectus (and of any amendment or supplement thereto) as the
Investor may reasonably request. The Company consents to the use of the
Prospectus (and of any amendment or supplement thereto) in accordance with the
provisions of the Securities Act and state securities laws in connection with
the offering and sale of the Shares and the Warrant Shares and for such period
of time thereafter as the Prospectus is required by the Securities Act to be
delivered in connection with sales of the Shares and the Warrant Shares.
Notwithstanding the foregoing, in no event shall the Company be under any
obligation to supplement the Prospectus or to reflect the issuance of any Shares
pursuant to a Draw Down or deliver any Prospectus as so supplemented at any time
prior to the Trading Day following the Settlement Date with respect to such
Shares.

19



--------------------------------------------------------------------------------



 



ARTICLE VII
CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW DOWN
     The obligation of the Investor hereunder to accept a Draw Down Notice and
to acquire and pay for the Shares in accordance therewith is subject to the
satisfaction or waiver, at each Condition Satisfaction Date, of each of the
conditions set forth below. Other than those conditions set forth in
Section 7.12 which are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion, the conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion. As used in this Agreement, the term “Condition Satisfaction
Date” shall mean, with respect to each Draw Down, the date on which the
applicable Draw Down Notice is delivered to the Investor and each Settlement
Date in respect of the applicable Draw Down Pricing Period.
     Section 7.01. Accuracy of the Company’s Representations and Warranties.
Each of the representations and warranties of the Company shall be true and
correct in all material respects as of the date when made as though made at that
time except for representations and warranties that are expressly made as of a
particular date.
     Section 7.02. Performance by the Company. The Company shall have, in all
material respects, performed, satisfied and complied with all covenants,
agreements and conditions required by this Agreement, the Registration Rights
Agreement and the Warrant to be performed, satisfied or complied with by the
Company.
     Section 7.03. Compliance with Law. The Company shall have complied in all
respects with all applicable federal, state and local governmental laws, rules,
regulations and ordinances in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby except for any failures to so comply which could not
reasonably be expected to have a Material Adverse Effect.
     Section 7.04. Effective Registration Statement. Upon the terms and subject
to the conditions set forth in the Registration Rights Agreement, the
Registration Statement shall have previously become effective and shall remain
effective and (i) neither the Company nor the Investor shall have received
notice that the Commission has issued or intends to issue a stop order with
respect to the Registration Statement or that the Commission otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
Commission’s concerns have been addressed and the Investor is reasonably
satisfied that the Commission no longer is considering or intends to take such
action), and (ii) no other suspension of the use or withdrawal of the
effectiveness of the Registration Statement or the Prospectus shall exist.
     Section 7.05. No Knowledge. The Company shall have no Knowledge of any
event that could reasonably be expected to have the effect of causing the
Registration Statement with respect to the resale of the Registrable Securities
by the Investor to be suspended or otherwise ineffective (which event is more
likely than not to occur within eight Trading Days following the Trading Day on
which a Draw Down Notice is delivered).
     Section 7.06. No Suspension. Trading in the Company’s Common Stock shall
not have been suspended by the Commission, the Principal Market or the NASD and
trading in securities generally as reported on the Principal Market shall not
have been suspended or limited as of the Condition Satisfaction Date.

20



--------------------------------------------------------------------------------



 



     Section 7.07. No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
     Section 7.08. No Proceedings or Litigation. No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and, to the Knowledge of the Company, no investigation by any governmental
authority shall have been threatened, against the Company or any subsidiary, or
any of the officers, directors or affiliates of the Company or any subsidiary
seeking to enjoin, prevent or change the transactions contemplated by this
Agreement.
     Section 7.09. Sufficient Shares Registered for Resale. The Company shall
have sufficient Shares, calculated using the Closing Price of the Common Stock
as of the Trading Day immediately preceding such Draw Down Notice, registered
under the Registration Statement to issue and sell such Shares in accordance
with such Draw Down Notice.
     Section 7.10. Warrant. The Warrant shall have been duly executed, delivered
and issued to the Investor, and the Company shall not be in default in any
material respect under any of the provisions thereof, provided that any refusal
by or failure of the Company to issue and deliver Warrant Shares in respect of
any exercise (in whole or in part) thereof shall be deemed to be material for
the purposes of this Section 7.10.
     Section 7.11. Opinion of Counsel. The Investor shall have received an
opinion of counsel to the Company, dated as of the Effective Date, in the form
reasonably agreed to by the Investor and its counsel prior to the date hereof.
     Section 7.12. Accuracy of Investor’s Representation and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date when made as though made at that time except
for representations and warranties that are made as of a particular date.
     Section 7.13. Payment of Fees. The Company shall be current on all
undisputed expense invoices that the Company is required to pay pursuant to
Section 10.01.
ARTICLE VIII
TERMINATION
     Section 8.01. Term. Unless otherwise terminated in accordance with
Section 8.02 below, this Agreement shall terminate upon the earlier to occur of
(i) the expiration of the Commitment Period or (ii) the issuance of Shares
pursuant to this Agreement in an amount equal to the Maximum Commitment Amount.
     Section 8.02. Other Termination.
     (a) The Investor may terminate this Agreement upon (x) one (1) Business
Day’s notice to the Company if the Company enters into any Prohibited
Transaction as set forth in Section

21



--------------------------------------------------------------------------------



 



6.07 without the Investor’s prior written consent or (y) one (1) Business Day’s
notice to the Company within ten (10) Business Days after the Investor obtains
actual knowledge that an event resulting in a Material Adverse Effect has
occurred.
     (b) The Investor may terminate this Agreement upon one (1) Business Day’s
notice to the Company at any time in the event that the Registration Statement
is not first declared effective in accordance with the Registration Rights
Agreement; provided, however, that in the event the Registration Statement is
declared effective prior to the delivery of such notice, the Investor shall
thereafter have no right to terminate this Agreement pursuant to this Section
8.02(b).
     (c) The Investor may terminate this Agreement upon one (1) Business Day’s
notice to the Company at any time in the event that following the first twelve
(12) month period of the term of this Agreement, the Company fails to make
cumulative Draw Downs of at least $1.25 million during any consecutive twelve
(12) month period during the term of this Agreement. For the avoidance of doubt,
this provision shall not entitle the Investor to terminate this Agreement prior
to the end of the twenty-fourth (24th) month of the term of this Agreement.
     (d) The Company may terminate this Agreement upon one (1) Business Day’s
notice to the Investor; provided, however, that the Company shall not terminate
this Agreement pursuant to this Section 8.02(d) during any Draw Down Pricing
Period; provided further, that, in the event of any termination of this
Agreement by the Company hereunder, so long as the Investor owns Shares
purchased hereunder and/or Warrant Shares, unless all of such shares of Common
Stock may be resold by the Investor without registration and without any time,
volume or manner limitations pursuant to Rule 144(k) (or any similar provision
then in effect) under the Securities Act, the Company shall not suspend, except
as provided in the Registration Rights Agreement and subject to the conditions
and limitations set forth therein, or withdraw the Registration Statement or
otherwise cause the Registration Statement to become ineffective, or voluntarily
delist the Common Stock from, the Principal Market without listing the Common
Stock on another Principal Market.
     (e) Each of the parties hereto may terminate this Agreement upon one
(1) Business Day’s notice to the other party if the other party has breached a
material representation, warranty or covenant to this Agreement and such breach
is not remedied within ten (10) Business Days after notice of such breach is
delivered to the breaching party.
     (f) The obligation of the Investor to purchase shares of Common Stock shall
terminate permanently in the event that the Commission issues any stop order
concerning, or suspends the effectiveness of, the Registration Statement for an
aggregate of sixty (60) calendar days during the Commitment Period.
     Section 8.03. Effect of Termination. In the event of termination by the
Company or the Investor, written notice thereof shall forthwith be given to the
other party and the transactions contemplated by this Agreement shall be
terminated without further action by either party. If this Agreement is
terminated as provided in Section 8.01 or 8.02 herein, this Agreement shall
become void and of no further force and effect, except as provided in
Section 10.13. Nothing in this Section 8.03 shall be deemed to release the
Company or the Investor from any liability for any breach under this Agreement
occurring prior to such termination, or to impair the rights of the Company and
the Investor to compel specific performance by the other party of its
obligations under this Agreement arising prior to such termination.

22



--------------------------------------------------------------------------------



 



ARTICLE IX
INDEMNIFICATION
     Section 9.01. Indemnification.
     (a) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Company agrees to indemnify, defend and hold harmless
the Investor and its affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(each, an “Investor Indemnified Party”), to the fullest extent permitted by law
from and against any and all Damages directly resulting from or directly arising
out of any breach of any representation or warranty, covenant or agreement by
the Company in this Agreement, the Registration Rights Agreement or the Warrant;
provided, however, that the Company shall not be liable under this Article IX to
an Investor Indemnified Party to the extent that such Damages resulted or arose
from the breach by an Investor Indemnified Party of any representation,
warranty, covenant or agreement of an Investor Indemnified Party contained in
this Agreement, the Registration Rights Agreement or the Warrant or the gross
negligence, recklessness, willful misconduct or bad faith of an Investor
Indemnified Party. The parties intend that any Damages subject to
indemnification pursuant to this Article IX shall be net of insurance proceeds
(which the Investor Indemnified Party agrees to use commercially reasonable
efforts to recover). Accordingly, the amount which the Company is required to
pay to any Investor Indemnified Party hereunder (a “Company Indemnity Payment”)
shall be reduced by any insurance proceeds actually recovered by or on behalf of
any Investor Indemnified Party in reduction of the related Damages. In addition,
if an Investor Indemnified Party receives a Company Indemnity Payment required
by this Article IX in respect of any Damages and subsequently receives any such
insurance proceeds, then the Investor Indemnified Party shall pay to the Company
an amount equal to the Company Indemnity Payment received less the amount of the
Company Indemnity Payment that would have been due if the insurance proceeds had
been received, realized or recovered before the Company Indemnity Payment was
made.
     (b) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Investor agrees to indemnify, defend and hold
harmless the Company and its affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (each, a “Company Indemnified Party”), to the fullest extent permitted
by law from and against any and all Damages directly resulting from or directly
arising out of any breach of any representation or warranty, covenant or
agreement by the Investor in this Agreement, the Registration Rights Agreement
or the Warrant; provided, however, that the Investor shall not be liable under
this Article IX to a Company Indemnified Party to the extent that such Damages
resulted or arose from the breach by a Company Indemnified Party of any
representation, warranty, covenant or agreement of a Company Indemnified Party
contained in this Agreement, the Registration Rights Agreement or the Warrant or
gross negligence, recklessness, willful misconduct or bad faith of a Company
Indemnified Party. The parties intend that any Damages subject to
indemnification pursuant to this Article IX shall be net of insurance proceeds
(which the Company agrees to use commercially reasonable efforts to recover).
Accordingly, the amount which the Investor is required to pay to any Company
Indemnified Party hereunder (an “Investor Indemnity Payment”) shall be reduced
by any insurance proceeds theretofore actually recovered by or on behalf of any
Company Indemnified Party in reduction of the related Damages. In addition, if a
Company Indemnified Party receives an Investor Indemnity Payment required by
this Article IX in respect of any Damages and subsequently receives any such
insurance proceeds, then the Company Indemnified Party shall pay to the Investor
an amount equal to the Investor Indemnity Payment received less the amount of
the

23



--------------------------------------------------------------------------------



 



Investor Indemnity Payment that would have been due if the insurance proceeds
had been received, realized or recovered before the Investor Indemnity Payment
was made.
     Section 9.02. Notification of Claims for Indemnification. Each party
entitled to indemnification under this Article IX (an “Indemnified Party”)
shall, promptly after the receipt of notice of the commencement of any claim
against such Indemnified Party in respect of which indemnity may be sought from
the party obligated to indemnify such Indemnified Party under this Article IX
(the “Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof. Any such notice shall describe the claim in reasonable
detail. The failure of any Indemnified Party to so notify the Indemnifying Party
of any such action shall not relieve the Indemnifying Party from any liability
which it may have to such Indemnified Party (a) other than pursuant to this
Article IX or (b) under this Article IX unless, and only to the extent that,
such failure results in the Indemnifying Party’s forfeiture of substantive
rights or defenses or the Indemnifying Party is prejudiced by such delay. The
procedures listed below shall govern the procedures for the handling of
indemnification claims.
     (a) Any claim for indemnification for Damages that do not result from a
Third Party Claim as defined in the following paragraph, shall be asserted by
written notice given by the Indemnified Party to the Indemnifying Party. Such
Indemnifying Party shall have a period of thirty (30) days after the receipt of
such notice within which to respond thereto. If such Indemnifying Party does not
respond within such thirty (30) day period, such Indemnifying Party shall be
deemed to have refused to accept responsibility to make payment as set forth in
Section 9.01. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement.
     (b) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a person or entity not a party to this Agreement of any threatened
legal action or claim (collectively a “Third Party Claim”), with respect to
which an Indemnifying Party may be obligated to provide indemnification, the
Indemnified Party shall give such Indemnifying Party written notice thereof
within twenty (20) days after becoming aware of such Third Party Claim.
     (c) An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise) at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party (or sooner if the nature of such
Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnified Party whether the Indemnifying Party shall assume responsibility for
defending such Third Party Claim, which election shall specify any reservations
or exceptions. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement. In case
any such Third Party Claim shall be brought against any Indemnified Party, and
it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to such Indemnified Party in its reasonable
judgment; provided, however, that any Indemnified Party may, at its own expense,
retain separate counsel to participate in such defense at its own expense.
Notwithstanding the foregoing, in any Third Party Claim in which both the
Indemnifying Party, on the one hand, and an Indemnified Party, on the other
hand, are, or are reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel and to control its own defense
of such claim if, in the reasonable opinion of counsel to such Indemnified
Party, either (x) one or more significant defenses are available to the
Indemnified Party that are not available to the

24



--------------------------------------------------------------------------------



 



Indemnified Party that are not available to the Indemnifying Party or (y) a
conflict or potential conflict exists between the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, that would make such
separate representation advisable; provided, however, that in such circumstances
the Indemnifying Party (i) shall not be liable for the fees and expenses of more
than one counsel to all Indemnified Parties and (ii) shall reimburse the
Indemnified Parties for such reasonable fees and expenses of such counsel
incurred in any such Third Party Claim, as such expenses are incurred, provided
that the Indemnified Parties agree to repay such amounts if it is ultimately
determined that the Indemnifying Party was not obligated to provide
indemnification under this Article IX. The Indemnifying Party agrees that it
shall not, without the prior written consent of the Indemnified Party, settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim relating to the matters contemplated hereby (if any Indemnified Party is a
party thereto or has been actually threatened to be made a party thereto) unless
such settlement, compromise or consent includes an unconditional release of such
Indemnified Party from all liability arising or that may arise out of such
claim. The Indemnifying Party shall not be liable for any settlement of any
claim effected against an Indemnified Party without the Indemnifying Party’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. The rights accorded to an Indemnified Party hereunder shall be in
addition to any rights that any Indemnified Party may have at common law, by
separate agreement or otherwise; provided, however, that notwithstanding the
foregoing or anything to the contrary contained in this Agreement, nothing in
this Article IX shall restrict or limit any rights that any Indemnified Party
may have to seek equitable relief.
ARTICLE II
MISCELLANEOUS
     Section 10.01. Fees and Expenses.
     (a) Each of the Company and the Investor agrees to pay its own expenses
incident to the performance of its obligations hereunder, except that the
Company shall be solely responsible for (i) all reasonable attorneys fees and
expenses incurred by the Investor in connection with (A) the preparation,
negotiation, execution and delivery of this Agreement, the Registration Rights
Agreement and the Warrant, and (B) the review and assistance in preparation of
the Registration Statement, correspondence with the Commission and amendments
and supplements to the Registration Statement and Prospectus, (ii) all
reasonable fees and expenses incurred by the Investor in connection with any
amendments, modifications or waivers of this Agreement, including, without
limitation, all reasonable attorneys fees and expenses, (iii) all reasonable
fees and expenses incurred in connection with the Investor’s enforcement of this
Agreement, including, without limitation, all reasonable attorneys fees and
expenses, (iv) all stamp or other similar taxes and duties, if any, levied in
connection with issuance of the Shares pursuant hereto; provided, however, that
in each of the above instances the Investor shall provide customary supporting
invoices or similar documentation in reasonable detail describing such expenses
(however, the Investor shall not be obligated to provide detailed time sheets);
provided further that the maximum aggregate amount payable by the Company
pursuant to clause (i) and (ii) above shall be $75,000 and the Investor shall
bear all fees and expenses in excess of $75,000 incurred in connection with the
events described under clauses (i) and (ii) above.
     (b) If any action at law or in equity is necessary to enforce or interpret
the terms of this Agreement, the Registration Rights Agreement or the Warrant,
the prevailing party shall be entitled to reasonable fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

25



--------------------------------------------------------------------------------



 



     Section 10.02. Reporting Entity for the Common Stock. The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
     Section 10.03. Brokerage. Each of the parties hereto represents that it has
had no dealings in connection with this transaction with any finder or broker
who shall demand payment of any fee or commission from the other party. The
Company, on the one hand, and the Investor, on the other hand, agree to
indemnify the other against and hold the other harmless from any and all
liabilities to any Persons claiming brokerage commissions or finder’s fees on
account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby.
     Section 10.04. Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice given in accordance herewith, in each case with
a copy to the e-mail address set forth beside the facsimile number for the
addressee below. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a Business
Day during normal business hours where such notice is to be received), or the
first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received)
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
If to the Company:

     
 
  Cell Genesys, Inc.
 
  500 Forbes Blvd.
 
  South San Francisco, CA 94080
 
  Facsimile: (650) 266-2930
 
  Attention: Sharon Tetlow, Senior Vice President and Chief Financial Officer
 
  Email: Sharon.Tetlow@cellgenesys.com

With a copy (which shall not constitute notice) to:

                  Wilson Sonsini Goodrich & Rosati     650 Page Mill Road    
Palo Alto, CA 94304     Facsimile: (650) 493-9300
 
  Attention:   Herbert P. Fockler, Esq.    
 
  E-mail:   hfockler@wsgr.com    

26



--------------------------------------------------------------------------------



 



If to the Investor:

     
 
  Kingsbridge Capital Limited
 
  Attention: Mr. Tony Hillman
 
  PO Box 1075
 
  Elizabeth House
 
  9 Castle Street
 
  St Helier
 
  Jersey
 
  JE42QP
 
  Channel Islands
 
  Tel: 011-44-1534-636-041
 
  Fax: 011-44-1534-636-042
 
  Email: admin@kingsbridgecap.com

With a copy (which shall not constitute notice) to:

                  Kingsbridge Corporate Services     Kingsbridge House     New
Abbey     Kilcullen     Co.Kildare     Ireland     Tel: 011-353-45-481-811    
Fax: 011-353-45-482-003     Email: adamgurney@kingsbridge.ie;
 
      emmagalway@kingsbridge.ie, and    
 
      pwhelan@kingsbridge.ie    

And another copy (which shall not constitute notice) to:

                  Clifford Chance US LLP     31 West 52nd Street     New York,
NY 10019
 
  Telephone:   (212) 878-8000    
 
  Facsimile:   (212) 878-8375    
 
  Attention:   Earl Zimmerman, Esq.    
 
      Philippe Y. Blanchard, Esq.    
 
      Mina J. Ando, Esq.    
 
  E-mail:   earl.zimmerman@cliffordchance.com,    
 
      philippe.blanchard@cliffordchance.com,    

Either party hereto may from time to time change its address or facsimile number
for notices under this Section by giving at least ten (10) days’ prior written
notice of such changed address or facsimile number to the other party hereto.
     Section 10.05. Assignment. Neither this Agreement nor any rights of the
Investor or the Company hereunder may be assigned by either party to any other
Person.
     Section 10.06. Amendment; No Waiver. No party shall be liable or bound to
any other party in any manner by any warranties, representations or covenants
except as specifically set forth in this Agreement, the Warrant and the
Registration Rights Agreement. Except as expressly provided in this Agreement,
neither this Agreement nor any term hereof may be amended, modified,
supplemented, waived, discharged or terminated other than by a written
instrument

27



--------------------------------------------------------------------------------



 



signed by both parties hereto. No course of dealing between the parties hereto
shall be deemed effective to amend, modify, supplement waive, discharge or
terminate any part of this Agreement or any rights or obligations of any person
under or by reason of this Agreement. The failure of either party to insist on
strict compliance with this Agreement, or to exercise any right or remedy under
this Agreement, shall not constitute a waiver of any rights provided under this
Agreement, nor estop the parties from thereafter demanding full and complete
compliance nor prevent the parties from exercising such a right or remedy in the
future.
     Section 10.07. Entire Agreement. This Agreement, the Registration Rights
Agreement and the Warrant set forth the entire agreement and understanding of
the parties relating to the subject matter hereof and supersede all prior and
contemporaneous discussions, negotiations, agreements, negotiations and
understandings between the parties, both oral and written, relating to the
subject matter hereof.
     Section 10.08. Severability. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that, if the severance of such provision
materially changes the economic benefits of this Agreement to either party as
such benefits are anticipated as of the date hereof, then such party may
terminate this Agreement on five (5) Business Days prior written notice to the
other party. In such event, the Registration Rights Agreement shall terminate
simultaneously with the termination of this Agreement; provided that in the
event that this Agreement is terminated by the Company in accordance with this
Section 10.08 and the Warrant Shares either have not been registered for resale
by the Investor in accordance with the Registration Rights Agreement or are
otherwise not freely tradable (if and when issued) in accordance with applicable
law, then the Registration Rights Agreement in respect of the registration of
the Warrant Shares shall remain in full force and effect.
     Section 10.09. Title and Subtitles. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.
     Section 10.10. Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.
     Section 10.11. Choice of Law. This Agreement shall be construed under the
laws of the State of New York.
     Section 10.12. Specific Enforcement, Consent to Jurisdiction.
     (a) The Company and the Investor acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.

28



--------------------------------------------------------------------------------



 



     (b) Subject to Section 9.03, each of the Company and the Investor
(i) hereby irrevocably submits to the jurisdiction of the United States District
Court and other courts of the United States sitting in the State of New York for
the purposes of any suit, action or proceeding arising out of or relating to
this Agreement and (ii) hereby waives, and agrees not to assert in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Investor consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.
     Section 10.13. Survival. The representations and warranties of the Company
and the Investor contained in Articles IV and V of this Agreement and the
covenants contained in Articles V, VI and X of this Agreement shall survive the
execution and delivery hereof and the Closing until the termination of this
Agreement, and the agreements and covenants set forth in Article VIII and
Article IX of this Agreement shall survive the execution and delivery hereof and
the Closing hereunder.
     Section 10.14. Publicity. Except as otherwise required by applicable law or
regulation, or Nasdaq rule or judicial process, prior to the Closing, neither
the Company nor the Investor shall issue any press release or otherwise make any
public statement or announcement with respect to this Agreement or the
transactions contemplated hereby or the existence of this Agreement. In the
event the Company is required by law, regulation, Nasdaq rule or judicial
process, based upon reasonable advice of the Company’s inside or outside
counsel, to issue a press release or otherwise make a public statement or
announcement with respect to this Agreement prior to the Closing, the Company
shall consult with the Investor on the form and substance of such press release,
statement or announcement. Promptly after the Closing, each party may issue a
press release or otherwise make a public statement or announcement with respect
to this Agreement or the transactions contemplated hereby or the existence of
this Agreement; provided that, prior to issuing any such press release, making
any such public statement or announcement, the party wishing to make such
release, statement or announcement consults and cooperates in good faith with
the other party in order to formulate such press release, public statement or
announcement in form and substance reasonably acceptable to both parties.
     Section 10.15. Further Assurances. From and after the date of this
Agreement, upon the request of the Investor or the Company, each of the Company
and the Investor shall execute and deliver such instruments, documents and other
writings and take such action as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement and the transactions contemplated hereby.
     Section 10.16. Absence of Presumption. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
[Remainder of this page intentionally left blank]

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the date first
written.

                  KINGSBRIDGE CAPITAL LIMITED
 
           
 
  By:   /s/ Maria O’Donoghue    
 
           
 
      Maria O’Donoghue    
 
      Director    
 
                CELL GENESYS, INC.
 
           
 
  By:   /s/ Stephen A. Sherwin    
 
           
 
      Stephen A. Sherwin, M.D.
Chief Executive Officer    

SIGNATURE PAGE — COMMON STOCK PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Warrant

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Draw Down Notice
Kingsbridge Capital Limited
Attention: Mr. Tony Hillman
PO Box 1075
Elizabeth House
9 Castle Street
St Helier
Jersey
JE42QP
Channel Islands
Fax: 011-44-1534-636-042
Email: admin@kingsbridgecap.com
Kingsbridge Corporate Services
Kingsbridge House
New Abbey
Kilcullen
Co.Kildare
Ireland
Fax: 011-353-45-482-003
Email: adamgurney@kingsbridge.ie; and pwhelan@kingsbridge.ie
Clifford Chance US LLP
31 West 52nd Street
New York, NY 10019
Facsimile: (212) 878-8375
Attention: Earl Zimmerman, Esq.
          Philippe Y. Blanchard, Esq.
E-mail: earl.zimmerman@cliffordchance.com and
philippe.blanchard@cliffordchance.com
Reference is hereby made to that certain Common Stock Purchase Agreement dated
as of February 5, 2007 (the “Agreement”) by and between Cell Genesys, Inc., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), and Kingsbridge Capital Limited, an entity organized and existing
under the laws of the British Virgin Islands (the “Investor”). Capitalized terms
used and not otherwise defined herein shall have the meanings given such terms
in the Agreement.
In accordance with and pursuant to Section 3.01 of the Agreement, the Company
hereby issues this Draw Down Notice to the Investor pursuant to the terms set
forth below.
Draw Down Amount: $                    ; and
First Trading Day of Draw Down Pricing Period:                     , 200[_].

 



--------------------------------------------------------------------------------



 



             
Dated:                     , 200[_]
           
 
                CELL GENESYS, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit D
Officer Certificate
     I, [NAME OF OFFICER], do hereby certify to Kingsbridge Capital Limited (the
“Investor”), with respect to the common stock of Cell Genesys, Inc. (the
“Company”) issuable in connection with the Draw Down Notice, dated ______(the
“Notice”) attached hereto and delivered pursuant to Article III of the Common
Stock Purchase Agreement, dated as of February 5, 2007 (the “Agreement”), by and
between the Company and the Investor, as follows (capitalized terms used but
undefined herein have the meanings given to such terms in the Agreement):
     1. I am the duly elected [OFFICER] of the Company.
     2. The representations and warranties of the Company set forth in
Article IV of the Agreement are true and correct in all material respects as
though made on and as of the date hereof (except for such representations and
warranties that are made as of a particular date).
     3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company on or prior to the date hereof related
to the Notice and has satisfied each of the conditions to the obligation of the
Investor set forth in Article VII of the Agreement.
     4. The Shares issuable in respect of the Notice will be delivered without
restrictive legend via book entry through the Depositary Trust Company to an
account designated by the Investor.
     The undersigned has executed this Certificate this                      day
of                     , 200[_].

     
 
   
 
  Name:
 
  Title:

 